Citation Nr: 0732319	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 01-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition, 
including arthritis, to include as secondary to the service-
connected traumatic arthritis of the left knee. 


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The claimant had active service from February 1955 until 
December 1956 and subsequent periods of active duty for 
training (ACDUTRA) with the Alabama National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board previously considered this appeal in July 2003 and 
November 2005. The November 2005 Board decision reopened the 
claim for service connection for a low back disability and 
remanded that claim for additional development. The 
RO/Appeals Management Center (AMC) completed all requested 
development, and the Board denied the claim in a July 2006 
decision.

The claimant appealed the Board's decision denying service 
connection for a low back condition to the U.S. Court of 
Appeals for Veterans Claims (CAVC) and in an Order dated in 
June 2007, CAVC granted a Joint Motion for Remand submitted 
by the parties in the case and vacated the Board's July 2006 
decision. The terms of the Joint Motion for Remand were 
incorporated by the Court in its order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. 
App. 268, 271 (1998). The case is properly returned to the 
Board for appellate review.

Having considered the Joint Motion for Remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the claimant if further action 
is required on his part.



REMAND

The Joint Motion for Remand indicated that the Board failed 
to comply with the CAVC's requirement to state adequate 
reasons and bases for the findings and conclusions pursuant 
to Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Specifically, 
the Joint Motion indicated the Board and the VA examiner 
failed to adequately consider and address the claimant's lay 
statements and medical evidence dated roughly 4-6 months 
after the July 1979 accident which attributed low back pain 
to that accident.

Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudicaton of this matter. 

A review of the record clearly reflects the claimant was 
involved in a motor vehicle accident in July 19, 1979. 
Although the official statement of medical examination and 
duty status report dated in July 1979 did not reflect any 
complaints of back pain or describe a back injury, subsequent 
medical records reflect the claimant reported low back pain 
which the claimant attributed to the July 1979 injury. For 
example, a report of accidental injury completed in November 
1979 concerning the July motor vehicle accident included 
complaints of an injured back. Similarly, during a January 
1980 VA orthopedic examination the claimant related 
persistent low back pain which he felt was caused by the 
lifting injury and "stirred up" by the July 1979 accident. 

The examination in March 2005 indicated there was no medical 
documentation in the record of a back injury at the time of 
the accident. While the examiner clearly reviewed and 
discussed the claims file, including some of the records 
cited above, the examiner indicated it would require 
speculation to find the current condition was the direct and 
proximate result of the injury in 1979. 

However, VA's standard does not require the injury in service 
be the direct and proximate cause; rather, the benefit of the 
doubt rule allows for a broader interpretation and allows a 
grant of service connection if the evidence is at an 
approximate balance. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Thus, the Board is of the 
opinion that another VA examination is in order. 
Specifically, the examiner should consider the claimant's 
statements in 1979 and 1980 and provide an opinion as to 
whether it is at least as likely as not (a 50 percent or 
better probability) that the current condition is related to 
any back pain or injury documented during the claimant's 
service.

Additionally, a review of the record reveals there were at 
least two other instances pertaining to the claimant's back 
during National Guard service: in October 1978 from lifting 
cartons; in March 1979 from a training drill; and in July 
1979 after the truck accident. Line of duty and medical 
examinations suggest the claimant was on active duty for 
training for the March 1979 and July 1979 incidents. As such, 
the examiner should provide an opinion as to whether the 
current back disability is related to any of these injuries; 
and whether any of these instances corroborates any other 
account of a back injury. 

Furthermore, the claimant has raised a claim of entitlement 
to service connection based upon a secondary basis. In 
statements from the claimant's representative dated in June 
2002 and September 2005, the claimant alleged the low back 
condition was related to the service-connected traumatic 
arthritis of the left knee. VA's scrutiny of the claim is to 
be had under any theory of entitlement, to include direct, 
secondary, or aggravation theories of entitlement. Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a VA 
examination of the spine to ascertain the 
nature and etiology of any low back 
condition. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
medical records surrounding the July 1979 
accident and the subsequent service 
medical records in 1979 and 1980 
reflecting complaints and treatment for 
back pain. The examiner should also 
carefully review the reports of injuries 
in August 1978, October 1978, and March 
1979.

2. The examiner is requested to express an 
opinion on the following:

a) Were the injuries in August 1978, 
March 1979, July 1979 and October 1979 
related or distinct and separation 
conditions? If the conditions were 
separate, the examiner should express 
an opinion as to whether any current 
symptomatology is a result of any of 
these incidents; 

If the injuries during service were 
related, the examiner should discuss 
the course and progression of the 
injury and provide an opinion as to 
whether this injury resulted in chronic 
symptoms or progressed to cause any 
currently documented back disability.

b) Whether or not any back pain or back 
injury demonstrated during active 
service or National Guard service 
resulted in chronic symptoms?

c) The examiner should also review the 
July 1979 injury to the left leg and 
subsequent treatment records for 
traumatic arthritis of the left leg 
condition, including VA examinations. 
The examiner is requested to provide an 
opinion as to whether the low back 
condition was caused or aggravated by 
the service-connected traumatic 
arthritis of the left leg? 

A clear rationale for all opinions is 
required and a discussion of the facts and 
medical principles involved must be 
outlined. Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file, including a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination, 
who must acknowledge such receipt and 
review in any report generated as a result 
of this remand.

When the development requested has been completed, the 
claimant's claim for service connection should again be 
reviewed by the RO on the basis of the additional evidence. 
If the benefits sought are not granted, the claimant and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



